
	

115 S2911 IS: Enhancing Patient Access to Non-Opioid Treatment Options
U.S. Senate
2018-05-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS2d Session
		S. 2911
		IN THE SENATE OF THE UNITED STATES
		
			May 22, 2018
			Mr. Heller (for himself, Mr. Casey, Mr. Thune, Ms. Stabenow, Mr. Cornyn, and Mr. Nelson) introduced the following bill; which was read twice and referred to the Committee on Finance
		
		A BILL
		To require the Secretary of Health and Human Services to provide guidance to States regarding
			 Medicaid items and services for non-opioid pain treatment and management.
	
	
		1.Short title
 This Act may be cited as the Enhancing Patient Access to Non-Opioid Treatment Options.
		2.Guidance to States regarding Medicaid items and services for non-opioid pain treatment and
 managementNot later than January 1, 2019, the Secretary of Health and Human Services, acting through the Administrator of the Centers for Medicare & Medicaid Services, shall issue 1 or more final guidance documents, or update existing guidance documents, to States regarding mandatory and optional items and services that may be provided under a State plan under title XIX of the Social Security Act (42 U.S.C. 1396 et seq.), or under a waiver of such a plan, for non-opioid treatment and management of pain, including, but not limited to, evidence-based non-opioid pharmacological therapies and non-pharmacological therapies.
